Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	(i) With regard to claims 3, 11, and 17, the recitation "wherein the binding agent is a binding agent containing an acidic group" is vague and ambiguous based upon the preceding claim language. More concretely, it is indefinite as to whether "the binding agent" set forth in claim 3, is the bonding agent associated with the non-magnetic layer or the binding agent associated with the magnetic layer or is the binding agent associated with the back coating layer, or perhaps, two or three of the layers? Amendment and clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/522,806 (reference application) in view of Kasada et al. (US 2017/0186460 A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
As per claim 1 of the instant invention, copending Application No. 16/522,806 claims a magnetic tape comprising: a non-magnetic support; and a magnetic layer including ferromagnetic powder and a binding agent, a non-magnetic layer including non-magnetic powder and a binding agent between the non-magnetic support and the magnetic layer (see claim 18 of copending Application No. 16/522,806) and wherein an isoelectric point of a surface zeta potential of the magnetic layer is equal to or smaller than 3.8 (see claim 1 of copending Application No. 16/522,806).
As per claim 2 (as well as claims 10 and 16) of the instant application, copending Application No. 16/522,806 further claims wherein the isoelectric point is 2.5 or more and 3.8 or less.  See claim 2 of copending Application No. 16/522,806.
Insofar as claims 3, 11, and 17 can be best understood, as per claim 3 (as well as claims 11 and 17) of the instant application, wherein the binding agent is a binding agent containing an acidic group. See claim 4 of copending Application No. 16/522,806. 
inter alia, wherein the magnetic layer has a timing-based servo pattern, wherein an edge shape of the timing-based servo pattern, specified by magnetic force microscopy is a shape in which a difference L99.9 - L0.1 between a value L99.9 of a cumulative distribution function of 99.9% and a value L0.1 of a cumulative distribution function of 0.1% in a position deviation width from an ideal shape of the magnetic tape in a longitudinal direction is 180 nm or less, with the ferromagnetic powder comprising a hexagonal ferrite powder and/or ε-iron oxide powder.
Additionally, copending Application No. 16/522,806 does not expressly claim the limitations set forth in claims 4-9, 12-15, and 18-20 of the instant application. 
Such magnetic tape characteristics utilized on timing-based servo magnetic tape media are well-known in the art, including the limitations set forth in claims 4-9, 12-15, and 18-20 of the instant application.
As just one example, Kasada et al. (US 2017/0186460 A1) discloses an analogous magnetic tape, in the same field of endeavor as copending Application No. 16/522,806. More concretely, as per claim 1, Kasada et al. (US 2017/0186460 A1) discloses a magnetic tape comprising: a non-magnetic support (e.g., see, inter alia, abstract "nonmagnetic support"); and a magnetic layer including ferromagnetic powder and a binding agent (e.g., see, inter alia, abstract "magnetic layer," "ferromagnetic powder," "binder"), a non-magnetic layer including non-magnetic powder and a binding agent between the non-magnetic support and the magnetic layer (e.g., see, inter alia, paragraph [0097]), with the ferromagnetic powder comprising a hexagonal ferrite powder and/or ε-iron oxide powder  (e.g., see, inter alia, paragraph [0088]), wherein the magnetic layer has a timing-based servo pattern (e.g., see, inter alia, abstract "timing-based 99.9 - L0.1 between a value L99.9 of a cumulative distribution function of 99.9% and a value L0.1 of a cumulative distribution function of 0.1% in a position deviation width from an ideal shape of the magnetic tape in a longitudinal direction is 180 nm or less (e.g., see, inter alia, abstract).
Additionally, as per claim 4 (as well as claims 13 and 19) of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein the timing-based servo pattern is a linear servo pattern which continuously extends from one side of the magnetic tape in a width direction to the other side thereof and is inclined at an angle α (e.g., angle Ɵ as depicted in Figs. 3, 4 of Kasada et al. (US 2017/0186460 A1)) with respect to the width direction, and wherein the ideal shape is a linear shape extending in a direction of the angle α - see, inter alia, Figs. 3, 4 of Kasada et al. (US 2017/0186460 A1).  
As per claim 5 (as well as claims 14 and 20) of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein the difference L99.9 - L0.1 is 100 nm or more and 180 nm or less. See, inter alia, specific examples meeting that range as described in paragraph [0066] of Kasada et al. (US 2017/0186460 A1). 
As per claim 6 of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein, the thickness of the non-magnetic support ranges from 3.00µm to 5.00 µm  (e.g., see, inter alia, paragraph [0103]).  
As per claim 7 of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein, the thickness of the non-magnetic layer ranges from 0.10µm to 1.00 µm (e.g., see, inter alia, paragraph [0104]).  
advantageously "accurately record information on a magnetic tape and/or accurately reproduce information that has been recorded on a magnetic tape" "even when the position of the magnetic tape fluctuates in the direction of width relative to the magnetic head." See paragraph [0009] of Kasada et al. (US 2017/0186460 A1).  
As per claim 8 (as well as claims 12 and 18) of the instant application, assuming that Kasada et al. (US 2017/0186460 A1) does not disclose wherein the ferromagnetic powder is vertically oriented and/or as per claim 9 of the instant application, assuming that Kasada et al. (US 2017/0186460 A1) does not disclose wherein the magnetic tape is housed with a conventional magnetic tape cartridge, and/or, as per claim 15, wherein a  magnetic tape apparatus is provided comprising: a magnetic tape; a reading element unit; and75 an extraction unit, wherein the magnetic tape is the magnetic tape according to claim 1, wherein the reading element unit includes a plurality of reading elements each of which reads data from a specific track region including a reading target track in a track region included in the magnetic tape, and wherein the extraction unit performs a waveform equalization process with respect to each reading result for each reading element, to extract, from the reading result, data derived from the reading target track, Official notice is taken that vertically oriented magnetic powders (as per claims 8, 12, 18) and/or magnetic tape cartridges and/or magnetic tape apparatuses, as set forth in claims 9 and 15 of the instant application, are notoriously old and well-known and ubiquitous in 
	It would have been obvious to one of ordinary skill in the art at to simply utilize the magnetic tape combination of Kasada et al. (US 2017/0186460 A1) and copending Application No. 16/522,806 with a magnetic tape having a vertically oriented ferromagnetic powder (as per claims 8, 12, and 18) and/or, within a magnetic tape cartridge and used within its intended operating environment of a magnetic tape apparatus, as set forth in claims 9 and 15 of the instant application, in order to simply provide the magnetic tape with a vertical orientation conductive to perpendicular recording (as per claims 8, 12, and 18) and to further protect the magnetic tape (as per claim 9) and to further provide an apparatus which is capably of reading out the information set forth in such a magnetic tape with the known elements of claim 15, as is well-known, established and appreciated in the art. No new or unobvious result is seen to be obtained by using the magnetic tape combination as set forth, supra, in a known protective housing (cartridge) in a known magnetic tape apparatus environment.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/009,570 (reference application) in view of Kasada et al. (US 2017/0186460 A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

As per claim 2 (as well as claims 10 and 16) of the instant application, copending Application No. 16/009,570 further claims wherein the isoelectric point is 2.5 or more and 3.8 (or less).  See claim 2 of copending Application No. 16/009,570.
Insofar as claims 3, 11, and 17 can be best understood, as per claim 3 (as well as claims 11 and 17) of the instant application, wherein the binding agent is a binding agent containing an acidic group. See claim 3 of copending Application No. 16/009,570. 
However, as per claim 1 of the instant application, copending Application No. 16/009,570 does not claim, inter alia, wherein the magnetic layer has a timing-based servo pattern, wherein an edge shape of the timing-based servo pattern, specified by magnetic force microscopy is a shape in which a difference L99.9 - L0.1 between a value L99.9 of a cumulative distribution function of 99.9% and a value L0.1 of a cumulative distribution function of 0.1% in a position deviation width from an ideal shape of the magnetic tape in a longitudinal direction is 180 nm or less, with the ferromagnetic powder comprising a hexagonal ferrite powder and/or ε-iron oxide powder.
Additionally, copending Application No. 16/009,570 does not expressly claim the limitations set forth in claims 4-9, 12-15, and 18-20 of the instant application. 

As just one example, Kasada et al. (US 2017/0186460 A1) discloses an analogous magnetic tape, in the same field of endeavor as copending Application No. 16/009,570. More concretely, as per claim 1, Kasada et al. (US 2017/0186460 A1) discloses a magnetic tape comprising: a non-magnetic support (e.g., see, inter alia, abstract "nonmagnetic support"); and a magnetic layer including ferromagnetic powder and a binding agent (e.g., see, inter alia, abstract "magnetic layer," "ferromagnetic powder," "binder"), a non-magnetic layer including non-magnetic powder and a binding agent between the non-magnetic support and the magnetic layer (e.g., see, inter alia, paragraph [0097]), with the ferromagnetic powder comprising a hexagonal ferrite powder and/or ε-iron oxide powder  (e.g., see, inter alia, paragraph [0088]), wherein the magnetic layer has a timing-based servo pattern (e.g., see, inter alia, abstract "timing-based servo pattern"), wherein an edge shape of the timing-based servo pattern, specified by magnetic force microscopy is a shape in which a difference L99.9 - L0.1 between a value L99.9 of a cumulative distribution function of 99.9% and a value L0.1 of a cumulative distribution function of 0.1% in a position deviation width from an ideal shape of the magnetic tape in a longitudinal direction is 180 nm or less (e.g., see, inter alia, abstract).
Additionally, as per claim 4 (as well as claims 13 and 19) of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein the timing-based servo pattern is a linear servo pattern which continuously extends from one side of the magnetic tape in a width direction to the other side thereof and is inclined at an angle α (e.g., angle Ɵ as depicted in Figs. 3, 4 of Kasada et al. (US 2017/0186460 A1)) with respect to the width direction, and wherein the inter alia, Figs. 3, 4 of Kasada et al. (US 2017/0186460 A1).  
As per claim 5 (as well as claims 14 and 20) of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein the difference L99.9 - L0.1 is 100 nm or more and 180 nm or less. See, inter alia, specific examples meeting that range as described in paragraph [0066] of Kasada et al. (US 2017/0186460 A1). 
As per claim 6 of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein, the thickness of the non-magnetic support ranges from 3.00µm to 5.00 µm  (e.g., see, inter alia, paragraph [0103]).  
As per claim 7 of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein, the thickness of the non-magnetic layer ranges from 0.10µm to 1.00 µm (e.g., see, inter alia, paragraph [0104]).  
Given the express teachings and motivations, as espoused by Kasada et al. (US 2017/0186460 A1), it would have been obvious to one of ordinary skill in the art to provide the features of the instant application's claimed invention, which are shown by Kasada et al. (US 2017/0186460 A1), into the inventions claimed invention of copending Application No. 16/009,570, in order to advantageously "accurately record information on a magnetic tape and/or accurately reproduce information that has been recorded on a magnetic tape" "even when the position of the magnetic tape fluctuates in the direction of width relative to the magnetic head." See paragraph [0009] of Kasada et al. (US 2017/0186460 A1).  
As per claim 8 (as well as claims 12 and 18) of the instant application, assuming that Kasada et al. (US 2017/0186460 A1) does not disclose wherein the ferromagnetic powder is vertically oriented and/or as per claim 9 of the instant application, assuming that Kasada et al. Official notice is taken that vertically oriented magnetic powders (as per claims 8, 12, 18) and/or magnetic tape cartridges and/or magnetic tape apparatuses, as set forth in claims 9 and 15 of the instant application, are notoriously old and well-known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
	It would have been obvious to one of ordinary skill in the art at to simply utilize the magnetic tape combination of Kasada et al. (US 2017/0186460 A1) and copending Application No. 16/009,570 with a magnetic tape having a vertically oriented ferromagnetic powder (as per claims 8, 12, and 18) and/or, within a magnetic tape cartridge and used within its intended operating environment of a magnetic tape apparatus, as set forth in claims 9 and 15 of the instant application, in order to simply provide the magnetic tape with a vertical orientation conductive to perpendicular recording (as per claims 8, 12, and 18) and to further protect the magnetic tape (as per claim 9) and to further provide an apparatus which is capably of reading out the information set forth in such a magnetic tape with the known elements of claim 15, as is well-known, established and appreciated in the art. No new or unobvious result is seen to be obtained by using supra, in a known protective housing (cartridge) in a known magnetic tape apparatus environment.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,056,141 B2 in view of Kasada et al. (US 2017/0186460 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
As per claim 1 of the instant invention, U.S. Patent No. 11,056,141 B2 claims a magnetic tape comprising: a non-magnetic support; a magnetic layer including ferromagnetic powder and a binding agent; a non-magnetic layer including non-magnetic powder and a binding agent between the non-magnetic support and the magnetic layer (see claim 7 of U.S. Patent No. 11,056,141 B2); and a back coating layer including non-magnetic powder and a binding agent on a surface side of the non-magnetic support opposite to a surface side provided with the magnetic layer (see claim 8 of U.S. Patent No. 11,056,141 B2), wherein the magnetic layer has a timing-based servo pattern,  wherein an edge shape of the timing-based servo pattern, specified by magnetic force microscopy is a shape in which a difference L99.9 - L0.1 between a value L99.9 of a cumulative distribution function of 99.9% and a value L0.1 of a cumulative distribution function of 0.1% in a position deviation width from an ideal shape of the magnetic tape in a longitudinal direction is 180 nm or less, and wherein an isoelectric point of a surface zeta potential of the magnetic layer is equal to or smaller than 3.8 (see claim 1 of U.S. Patent No. 11,056,141 B2).

Insofar as claims 3, 11, and 17 can be best understood, as per claim 3 (as well as claims 11 and 17) of the instant application, wherein the binding agent is a binding agent containing an acidic group. See claim 3 of U.S. Patent No. 11,056,141 B2. 
Additionally, as per claim 4 (as well as claims 13 and 19) of the instant application, see claim 5 of U.S. Patent No. 11,056,141 B2.
Additionally still, as per claim 5 (as well as claims 14 and 20) of the instant application, see claim 6 of U.S. Patent No. 11,056,141 B2.
Additionally still, as per claim 15 of the instant application, see claim 1 of U.S. Patent No. 11,056,141 B2.
However, as per claim 1 of the instant application, U.S. Patent No. 11,056,141 B2 does not claim, inter alia, wherein the ferromagnetic powder comprising a hexagonal ferrite powder and/or ε-iron oxide powder.
Additionally, U.S. Patent No. 11,056,141 B2 does not expressly claim the limitations set forth in claims 6-9, 12, and 18 of the instant application. 
Such magnetic tape characteristics utilized on timing-based servo magnetic tape media are well-known in the art, including the limitations set forth in claims 6-9, 12, and 18 of the instant application.
As just one example, Kasada et al. (US 2017/0186460 A1) discloses an analogous magnetic tape, in the same field of endeavor as U.S. Patent No. 11,056,141 B2. More concretely, as per claim 1, Kasada et al. (US 2017/0186460 A1) discloses a magnetic tape comprising: a inter alia, abstract "nonmagnetic support"); and a magnetic layer including ferromagnetic powder and a binding agent (e.g., see, inter alia, abstract "magnetic layer," "ferromagnetic powder," "binder"), a non-magnetic layer including non-magnetic powder and a binding agent between the non-magnetic support and the magnetic layer (e.g., see, inter alia, paragraph [0097]), with the ferromagnetic powder comprising a hexagonal ferrite powder and/or ε-iron oxide powder  (e.g., see, inter alia, paragraph [0088]), wherein the magnetic layer has a timing-based servo pattern (e.g., see, inter alia, abstract "timing-based servo pattern"), wherein an edge shape of the timing-based servo pattern, specified by magnetic force microscopy is a shape in which a difference L99.9 - L0.1 between a value L99.9 of a cumulative distribution function of 99.9% and a value L0.1 of a cumulative distribution function of 0.1% in a position deviation width from an ideal shape of the magnetic tape in a longitudinal direction is 180 nm or less (e.g., see, inter alia, abstract).
Additionally, as per claim 4 (as well as claims 13 and 19) of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein the timing-based servo pattern is a linear servo pattern which continuously extends from one side of the magnetic tape in a width direction to the other side thereof and is inclined at an angle α (e.g., angle Ɵ as depicted in Figs. 3, 4 of Kasada et al. (US 2017/0186460 A1)) with respect to the width direction, and wherein the ideal shape is a linear shape extending in a direction of the angle α - see, inter alia, Figs. 3, 4 of Kasada et al. (US 2017/0186460 A1).  
As per claim 5 (as well as claims 14 and 20) of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein the difference L99.9 - L0.1 is 100 nm or more and 180 nm or less. See, inter alia, specific examples meeting that range as described in paragraph [0066] of Kasada et al. (US 2017/0186460 A1). 
inter alia, paragraph [0103]).  
As per claim 7 of the instant application, Kasada et al. (US 2017/0186460 A1) further discloses wherein, the thickness of the non-magnetic layer ranges from 0.10µm to 1.00 µm (e.g., see, inter alia, paragraph [0104]).  
Given the express teachings and motivations, as espoused by Kasada et al. (US 2017/0186460 A1), it would have been obvious to one of ordinary skill in the art to provide the features of the instant application's claimed invention, which are shown by Kasada et al. (US 2017/0186460 A1), into the inventions claimed invention of U.S. Patent No. 11,056,141 B2, in order to advantageously "accurately record information on a magnetic tape and/or accurately reproduce information that has been recorded on a magnetic tape" "even when the position of the magnetic tape fluctuates in the direction of width relative to the magnetic head." See paragraph [0009] of Kasada et al. (US 2017/0186460 A1).  
As per claim 8 (as well as claims 12 and 18) of the instant application, assuming that Kasada et al. (US 2017/0186460 A1) does not disclose wherein the ferromagnetic powder is vertically oriented and/or as per claim 9 of the instant application, assuming that Kasada et al. (US 2017/0186460 A1) does not disclose wherein the magnetic tape is housed with a conventional magnetic tape cartridge, Official notice is taken that vertically oriented magnetic powders (as per claims 8, 12, 18) and/or magnetic tape cartridges and/or magnetic tape apparatuses, as set forth in claim 9 of the instant application, are notoriously old and well-known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
supra, in a known protective housing (cartridge) in a known magnetic tape apparatus environment.

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including providing a magnetic tape with an isoelectric point of a zeta potential of a surface of a magnetic layer of the tape, in a prescribed range. 
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688